916 S.W.2d 961 (1996)
John Mark FETCHIN, Petitioner
v.
Lionel MENO, Commissioner of Education of the State of Texas, the Central Education Agency, By and Through the Commissioner of Education, and Lewisville Independent School District, Respondents.
YSLETA INDEPENDENT SCHOOL DISTRICT, Petitioner
v.
Lionel R. MENO, Commissioner of Education and Texas Education Agency, Respondents.
Nos. 95-0921, 95-1007.
Supreme Court of Texas.
February 9, 1996.
*962 Carmen E. Rodriguez, El Paso, for Petitioners.
Frank J. Knapp, Jr. and Dan Morales, Austin, for Respondents.

ON APPLICATION FOR WRIT OF ERROR TO THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
PER CURIAM.
In these administrative appeals, the court of appeals held that it could not consider the administrative record because the appellants sent it to the appellate court as part of the transcript. See 909 S.W.2d 544, 546. Today, we have held that an appellant may file the administrative record in an appeal governed by the Administrative Procedure Act in the appellate court as part of a statement of facts or transcript so long as a court reporter's certificate or other evidence demonstrates that the trial court admitted the record. See Nueces Canyon Consol. Indep. Sch. Dist. v. Central Educ. Agency, 917 S.W.2d 773, 776 (Tex.1996) (per curiam). These court of appeals decisions conflict with Nueces Canyon. Accordingly, under Texas Rule of Appellate Procedure 170 and without hearing oral argument, the Court grants the applications for writ of error, reverses the judgments of the court of appeals, and remands these causes to the court of appeals.